Exhibit 10.2
May 6, 2010


Mr. Thomas C. Shull
28 Leeward Lane
Riverside, CT  06878


Dear Tom:


I want to thank you for your years of service to Zale and its
shareholders.  This letter confirms the details associated with your resignation
from Zale’s Board of Directors:


1.           Your resignation will be effective as of the close of business on
the day immediately preceding the closing of the transaction with Golden Gate
Capital;


2.           You will be paid your annual retainer fee on a pro rata basis
through the effective date of your resignation, and you will be reimbursed for
any unpaid expenses that you have incurred during your service as a director in
accordance with the Company’s standard guidelines.  Such amounts will be wired
to you on May 6, 2010;


3.           The annual retainer and equity awards that you previously elected
to defer will continue to be deferred until six months after the effective date
of your resignation, consistent with the current deferral program.  These
amounts and awards will be forwarded to you promptly on the expiration of the
deferral period;


4.           All of your outstanding equity awards, as detailed in the attached
schedule, if not already vested, will vest in full upon the effective date of
your resignation and, upon exercise or the expiration of the deferral period, we
will promptly deliver any applicable certificates to you or arrange for the
Company’s transfer agent to deliver such certificates to you;


5.           You will have until the earlier of (a) ninety days following the
next annual meeting of stockholders, or (b) February 15, 2011, to exercise any
outstanding equity awards.


If the foregoing accurately summarizes our discussions, please sign in the space
below and return a copy of this letter to me.


Sincerely,




John B. Lowe, Jr.
Chairman of the Board
Agreed to:


__________________________
 
 
 

--------------------------------------------------------------------------------

 
 
May 6, 2010


Dr. David M. Szymanski
5017 Augusta Circle
College Station, TX  77845


Dr. David:


I want to thank you for your years of service to Zale and its
shareholders.  This letter confirms the details associated with your resignation
from Zale’s Board of Directors:


1.           Your resignation will be effective as of the close of business on
the day immediately preceding the closing of the transaction with Golden Gate
Capital;


2.           You will be paid your annual retainer and committee chairman fees
on a pro rata basis through the effective date of your resignation, and you will
be reimbursed for any unpaid expenses that you have incurred during your service
as a director in accordance with the Company’s standard guidelines.  Such
amounts will be wired to you on May 6, 2010;


3.           The annual retainer and equity awards that you previously elected
to defer will continue to be deferred until six months after the effective date
of your resignation, consistent with the current deferral program.  These
amounts and awards will be forwarded to you promptly on the expiration of the
deferral period;


4.           All of your outstanding equity awards, as detailed in the attached
schedule, if not already vested, will vest in full upon the effective date of
your resignation and, upon exercise or the expiration of the deferral period, we
will promptly deliver any applicable certificates to you or arrange for the
Company’s transfer agent to deliver such certificates to you;


5.           You will have until the earlier of (a) ninety days following the
next annual meeting of stockholders, or (b) February 15, 2011, to exercise any
outstanding equity awards.


If the foregoing accurately summarizes our discussions, please sign in the space
below and return a copy of this letter to me.


Sincerely,




John B. Lowe, Jr.
Chairman of the Board
Agreed to:


__________________________